                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

FELICITA BURGOS,

       Plaintiff,

v.                                                      Case No. 6:17-cv-623-Orl-37MCR

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.
_____________________________________

                                         ORDER

       In the instant action, Plaintiff appealed a final decision of the Commissioner of the

Social Security Administration (“Commissioner”) denying her application for disability

benefits. (Doc. 1.) Following the Court’s Order reversing the Commissioner’s decision

(Doc. 24), Plaintiff moved for an award of attorney fees totaling $3,660.17, pursuant to the

Equal Access to Justice Act, 28 U.S.C. § 2412(d) (“EAJA”) and reimbursement expenses

of $43.17 pursuant to 28 U.S.C. § 2412(a)(1). 1 (Doc. 26 (“Motion”).) The Motion was

unopposed, and on referral, U.S. Magistrate Judge Monte C. Richardson recommends

that the Court: (1) grant the Motion; and (2) the Commissioner be directed to determine

whether Plaintiff owes a debt to the government, and if not, the Government be directed

to accept Plaintiff’s assignment of fees and pay the fees directly to Plaintiff’s counsel

(“Assignment Recommendation”). (Doc. 27 (“R&R”).)



       On March 30, 2017, Plaintiff assigned her right to any fees awarded under the
       1

EAJA to her counsel. (See Doc. 26-13 (“Assignment”).)
                                            -1-
       The parties did not object to the R&R, and the time for doing so has now passed.

As such, the Court has examined the R&R only for clear error. See Wiand v. Wells Fargo

Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016); see

also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). In doing so, the Court takes

issue with only one portion of the R&R—Magistrate Judge Richardson’s Assignment

Recommendation. (Doc. 27, p. 4.) The decision to honor an assignment is left to the

discretion of the Commissioner, Astrue v. Ratliff, 560 U.S. 586, 597 (2010), once the

Department of Treasury determines that Plaintiff does not owe the Government a debt,

31 U.S.C. § 3727(b). As such, the Court rejects the Assignment Recommendation. In the

absence of any other clear error, the balance of the R&R is due to be adopted.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

       1.     U.S. Magistrate Judge Monte C. Richardson’s Report and Recommendation

              (Doc. 27) is ADOPTED IN PART AND REJECTED IN PART:

              a.     The Assignment Recommendation is REJECTED.

              b.     In all other respects, the R&R is ADOPTED, CONFIRMED, and

                     made a part of this Order.

       2.     Plaintiff’s Motion for Attorney’s Fees Pursuant to the Equal Access to

              Justice Act, 28 U.S.C.A. Section 2412 (Doc. 26) is GRANTED IN PART

              AND DENIED IN PART:

              a.     The Motion is GRANTED to the extent that the Court awards

                     Plaintiff attorney fees and reimbursement expenses.

              b.     The Clerk is DIRECTED to enter judgment in favor of Plaintiff and

                                              -2-
                    against Defendant in the amount of $3,660.17 for attorney and

                    paralegal fees and $43.17 for expenses.

            c.      In all other respects, the Motion is DENIED.

      3.    Notwithstanding       the   Court’s    rejection   of   the   Assignment

            Recommendation, the Commissioner may exercise discretion to honor the

            Assignment if the Department of Treasury determines that Plaintiff does

            not owe the Government a debt.

      DONE AND ORDERED in Chambers in Orlando, Florida, on December 10, 2018.




Copies to:
Counsel of Record




                                          -3-
